CONSUMERS' ICE & COLD STORAGE CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Consumers' Ice & Cold Storage Co. v. CommissionerDocket No. 8551.United States Board of Tax Appeals6 B.T.A. 1269; 1927 BTA LEXIS 3295; May 10, 1927, Promulgated *3295 Edwin E. Gano, C.P.A., for the petitioner.  J. L. Deveney, Esq., for the respondent.  MURDOCK *1269  MURDOCK: Income and excess-profits taxes for the calendar years 1919, 1920, and 1921, are in controversy.  The Commissioner determined a deficiency for 1919, amounting to $2,826.30 and overassessments for the other two years in the amount of $281.04 for 1920 and $72.90 for 1921.  The petitioner alleges that the Commissioner charged certain expenditures totaling $7,484 to capital account, whereas he should have allowed them as deductions for ordinary and necessary expense.  FINDINGS OF FACT.  The petitioner is a New Jersey corporation, with its principal office at Elizabeth.  Wooden beams in the cooler house were badly sagged and were replaced by iron girders in 1919.  *1270  Old boiler fronts wrre cracked and warped and could not be repaired or used any longer.  They were replaced by three cast-iron fronts in 1919.  Boilers had been in use for thirteen years.  The brick work had many cracks in it.  It was necessary for the first time since the boilers were installed to reset them.  They had had little repair and were dangerous.  In 1919, *3296  the walls were taken down.  The boilers were blocked up by a rigger and reset.  At this time the boilers were raised about three feet higher than formerly in order to get better results from bituminous coal, which was used to fire them.  These were general repairs and were not such as were ordinarily made from year to year.  After these improvements the boilers were in condition to last for at least ten years, whereas before they would not have lasted another year.  This work was all paid for during 1919.  It was begun in the fall and all completed before the next year.  The board of directors at a regular meeting approved rebuilding the boilers.  The petitioner expended $7,484 in making all of the improvements which are in dispute.  In 1919, the petitioner had an unusual demand for ice and pushed its plant to the utmost.  Judgment will be entered for the respondent.